Citation Nr: 0025280	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  89-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including Prinzmetal's disease.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from December 1950 to 
December 1954.  

This matter arises out of a September 1989 rating action that 
confirmed a previous denial of service connection for 
coronary artery disease.  The veteran appealed that decision 
to the Board of Veterans' Appeals (Board), and in November 
1990, the Board remanded the matter to the RO in order to 
have the RO inform the veteran of the effect of the prior 
denials on his claim.  After accomplishing this, the case was 
returned to the Board, and in November 1991, the Board 
determined that the veteran had not submitted evidence 
sufficient to reopen his previously denied claim.  Service 
connection for cardiovascular disorder, including Prinzmetal 
disease was denied.  

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals, (since March 1999, the U.S. 
Court of Appeals for Veterans Claims).  In August 1993, while 
the case was pending before the Court, the Secretary of 
Veterans Affairs, represented by the VA General Counsel, 
filed an unopposed motion for remand of the Board's decision 
and to stay further proceedings.  The primary basis for that 
motion was to provide the veteran an opportunity to comment 
on a medical opinion that the Board had obtained from a 
physician employed at the Board.  The Court granted this 
motion in an August 1993 Order, and the case was returned to 
the Board for compliance with the directives that were 
stipulated in the motion.   

Thereafter, the record shows that in November 1994, the 
veteran's case was returned to the RO in order to schedule 
the veteran to appear at a hearing before a member of the 
Board at the RO, consistent with the veteran's request in 
that regard.  The request for this hearing was subsequently 
rescinded, however, and in January 1997, the RO issued a 
supplemental statement of the case regarding the veteran's 
claim.  The matter was subsequently returned to the Board, 
and in November 1997, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a cardiovascular disorder, 
and remanded the matter for additional development.  In doing 
so, the Board noted it had not relied upon any opinion of a 
Board medical adviser.  After obtaining additional records, 
the RO issued supplemental statements of the case in January 
2000 and May 2000, and the claim was returned to the Board in 
Washington, DC.  

As was the case in 1997, the Board in its current decision 
will not rely on any opinion from a Board employed medical 
adviser.    


FINDINGS OF FACT

1.  The presence of a cardiovascular disorder, including 
Prinzmetal's disease, was not shown in service, or within one 
year after the veteran's discharge from service.  

2.  The earliest medical record on which the veteran is 
diagnosed to have a cardiovascular disorder is dated in the 
1970's, many years after the veteran's discharge from 
service.  

3.  The medical evidence fails to link the onset of the 
veteran's cardiovascular disorder to service, or to a service 
connected disability; the evidence also fails to show that 
the veteran's service connected post operative 
hyperthyroidism has aggravated his cardiovascular disease.  


CONCLUSION OF LAW

A cardiovascular disease, including Prinzmetal's disease, was 
not incurred in or aggravated by service; nor may it be 
presumed to have been incurred in service, or caused or 
aggravated by a service connected disability. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  In 
this regard, service connection for cardiovascular renal 
disease may be presumed if it became manifest to a degree of 
10 percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. § § 3.307, 3.309.  Furthermore, disability 
which is proximately due to or the result of a service 
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  

The preliminary question to be answered in this case is 
whether the veteran has presented evidence to establish a 
well-grounded claim.  A well-grounded claim is not 
necessarily a claim that will ultimately be deemed allowable.  
It is a plausible claim, properly supported with evidence.  
See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(1997); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet.App. 240, 243 (1996); Gregory v. Brown, 8 Vet.App. 563, 
568 (1996) (en banc); Grivois v. Brown, 6 Vet.App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  There must 
be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps, supra.

Alternatively, a claim may be established as well-grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical, unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened, on the basis of 
38 C.F.R. § 3.303(b), if the condition is observed during 
service or any applicable presumption period, if continuity 
of symptomatology is demonstrated thereafter, and if 
competent evidence relates the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  

In this case, the Board finds that the veteran's claim is 
well grounded.  As will be explained below, there is medical 
evidence reflecting the presence of the claimed disability, 
together with medical evidence, which when read in a light 
most favorable to the veteran, suggests that the veteran's 
present cardiovascular disorder had its onset in service.  
The Board also concludes that the duty to assist the veteran 
in the development of his claim has also been satisfied.  In 
this regard, the record includes two independent medical 
expert opinions concerning the issue on appeal, as well as 
several statements and records provided by those who have 
treated the veteran over the years.  Significantly, there is 
no indication that other pertinent records are available.  
Accordingly, the duty to assist the veteran pursuant to 
38 U.S.C.A. § 5107(a) has been satisfied, and there being no 
further development required, the Board may proceed to 
address the merits of this appeal.  

The veteran's contentions in this case may be simply stated.  
He argues that he either developed a cardiovascular disorder 
in service; that his cardiovascular disorder is proximately 
due to his service connected post operative hyperthyroidism; 
or that his cardiovascular disability has been aggravated by 
his service connected hyperthyroidism.  In any case, he 
maintains that service connection for a cardiovascular 
disorder is warranted.  

A review of the veteran's service medical records reflects 
that there are none on which he has been diagnosed to have a 
cardiovascular disorder.  The veteran has contended, however, 
that various symptoms which preceded the diagnosis of a 
cardiovascular disease many years after service, were also 
present in service, thereby demonstrating the presence of a 
cardiovascular disease in service.  In this regard, it is 
noted that the veteran was seen in service for complaints of 
shaking in November 1953, which at the time was attributed to 
an anxiety reaction, and for complaints of a feeling of 
fullness in his throat in December 1953, for which he was 
instructed to gargle.  As already mentioned, however, these 
were not attributed to any cardiovascular disease.  Later 
service records show that in September 1954, the veteran was 
seen for complaints of abdominal pain and in November 1954, 
he complained of a stiff neck with left shoulder pain.  
Again, however, none of these symptoms were attributed at 
that time to a cardiovascular disorder.  When examined in 
connection with his discharge from service in December 1954, 
the veteran's heart was normal upon clinical evaluation.  

Medical records dated within a year of the veteran's 
discharge from service reflect he was diagnosed to have a 
diffuse thyrotoxicosis, which evidently caused a slight 
elevation in the veteran's systolic blood pressure.  His 
complaints included a fullness in his neck and dysphagia.  
When examined, it was noted the veteran had a rapid heart 
beat, (although regular), as well as a heart murmur, and an 
electrocardiographic record dated in June 1955, showed that 
the veteran had sinus arrhythmia.  Significantly, however, 
like the veteran's service medical records, none of these 
post service records showed that any underlying 
cardiovascular disease was diagnosed.  (As to the veteran's 
thyroid disorder, it was treated with medication, and then by 
surgery, when he underwent a subtotal thyroidectomy in 
December 1955.  By that time, however, the veteran had 
already been service connected for his hyperthyroidism in a 
September 1955 rating decision, which was made effective from 
May 1955.) 

Records dated after 1955, show that in 1957, the veteran was 
seen for complaints of pain in the region of the epigastrium, 
the anterior chest, and across his back.  Medical records 
dated in 1963, revealed that the veteran complained of pain 
over the sternum and to the left, and in 1964, he had what 
was described as pain in the chest.  In 1966, the veteran 
complained of epigastric distress, but as with all the 
previous medical records, none of these showed that the 
veteran was diagnosed to have a cardiovascular disorder.  

The earliest dated medical record on which the veteran is 
shown to have been diagnosed to have the disability for which 
service connection is now sought, is dated in 1973, 
approximately 19 years after the veteran's discharge from 
service.  At that time, the veteran was seen by a private 
physician for incapacitating chest pain, and in January 1973, 
he underwent coronary arteriography and cardiac 
catheterization.  This confirmed the presence of severe 
triple vessel coronary artery disease, and in  February 1973, 
the veteran had coronary artery bypass grafts.  This 
procedure was considered only partially successful, however, 
as occlusion of some of the grafts evidently occurred 
following surgery, and the veteran continued to have a 
residual mild angina pectoris, as well as a variant of angina 
pectoris, Prinzmetal's angina.  (A subsequently dated record 
in 1976 reveals Prinzmetal's angina is considered related to 
coronary artery spasm, or a combination of atherosclerosis 
and spasm in the native coronary circulation.)  Following the 
veteran's bypass surgery, the medical evidence dated up to 
the present time continues to confirm the presence of heart 
disability.  Records dated in 1997, reflect the presence of 
left ventricular dysfunction and congestive heart failure, 
with intermittent angina, as well as coronary artery disease.  

As previously mentioned, the veteran has made various 
contentions with respect to his claim for service connection, 
and during the course of years since his first claim was 
submitted in 1973, numerous pieces of medical evidence have 
been associated with the claims file.  Not all of this 
evidence addresses the etiology of the veteran's 
cardiovascular disorder, and/or its relationship to service 
or a service connected disability.  In the context of the 
veteran's present appeal, the records that do not address 
those subjects, need not be discussed.  Those that do address 
them, however, will be described below.  

The earliest medical record that suggests a possible link 
between the veteran's service and his coronary artery disease 
is the report of an examination conducted for VA purposes 
that was completed in June 1973.  In this report, the 
examiner commented that he believed coronary artery disease 
"could not be related to SC thyroid condition, but 
medication at this time for thyroid condition could be an 
aggravating factor in existing anginal type chest 
discomfort."  

Thereafter, a statement from one of the veteran's private 
treating physicians, Robert M. Easley, Jr., M.D., was 
associated with the claims file in April 1975.  This 
statement, dated in January 1975, reads, in pertinent part, 
as follows:  

It is well known and quite clear that patients who 
are hypothyroid, whether that is primary or 
secondary to surgery as in [the veteran's] case, 
have marked elevation of the cholesterol and other 
blood fats.  Presumably on the basis of this, 
although other factors cannot be completely 
excluded, there is a relationship in these patients 
with coronary artery disease, in that they have it 
at a more premature time and probably a more severe 
degree than patients without thyroid disease in the 
general population.  

Whether or not this is the case with [the veteran] 
I cannot tell, since I have no record as to how 
long he was hypothyroid following the surgery, 
before thyroid replacement was given....  

The following month, in May 1975, a memorandum concerning the 
veteran's claim was prepared by a VA physician and associated 
with the claims file.  In this memorandum, the physician 
noted that he had reviewed the veteran's claims file, as well 
as the opinion provided by Dr. Easley in January 1975.  This 
physician acknowledged that the veteran may have been made 
hypothyroid by the removal of his thyroid gland, and that a 
significant degree of hypothyroidism is known to predispose 
one to a series of metabolic changes which lead to early 
atherosclerosis and arteriosclerotic heart disease.  He also 
noted that symptoms of angina pectoris, is often present in 
this type of heart disease, and may be caused by the 
administration of thyroid extract, which the veteran was 
receiving.  In order to conclude, however, that this 
veteran's coronary artery disease was a consequence of 
hyperthyroidism, this physician stated that it would be 
necessary to confirm the following:

a.  The surgical treatment of hyperthyroidism (i.e. 
thyroidectomy) resulted in hypothyroidism.  

b.  Certain metabolic changes noted in significant 
hypothyroidism (i.e. hypercholesterolemia and other 
specific thyroid functions) had clearly developed.  

In this regard, this physician noted that there was no 
objective evidence of metabolic hypothyroidism in the past, 
as the institution of medication following the veteran's 
thyroidectomy had prevented the emergence of uncontrolled 
hypothyroidism.  Absent evidence of significant 
hypothyroidism, this physician went on to conclude that, 

...it would be difficult for me to express a firm 
opinion in favor of a cause and effect relationship 
between [the veteran's] coronary artery (heart) 
disease and his service-connected hyperthyroidism....


In January 1976, Irving B. Brick, M.D., a senior medical 
consultant with The American Legion, the service organization 
representing the veteran at that time, provided a statement.  
In that statement, Dr. Brick repeated various facts from the 
record, and quoted from the 13th edition of the Cecil-Loeb 
Textbook of Medicine, as follows:   

"Anemia, hypothyroidism, and hyperthyroidism may 
be complicated by angina.  In most instances there 
is severe pre-existing coronary atherosclerosis.  
The patient with myxedema may present a special 
problem.  Restoration of a euthyroid state with 
thyroid medication may precipitate severe angina.  
There is a significant risk of acute myocardial 
infarction or sudden death if excessive doses of 
thyroid are used."  

Dr. Brick also evidently thought it helpful to include the 
following statement from the same textbook:  

Atherosclerosis was for many years thought not to 
be accelerated by hypothyroidism, but present 
evidence indicates that there is an association 
between these two conditions.  

In conclusion, Dr. Brick offered that there was a causal 
relationship between the veteran's atherosclerosis and the 
veteran's service connected hyperthyroidism.  

In December 1976, Dr. Robert M. Easley wrote another letter 
on behalf of the veteran.  This was addressed to a county 
veterans service bureau and was received at the RO in January 
1978.  In this letter, Dr. Easley wrote that he had reviewed 
additional medical records relating to the veteran from 
Foster J. Hamilton, M.D., dating back to 1955.  He also 
reviewed his own records again, and went on to relate his 
findings from 1973, and the veteran's bypass history.  
Thereafter, he concluded as follows: 

Based on this clinical history and the knowledge of 
atherosclerosis that is now available, it is highly 
likely that [the veteran's] atherosclerosis began 
at least 20 years before we saw him, since it takes 
many years to progress to the degree of severity 
that we saw at the time of angiography in 1973.  I 
might just mention once again that I feel that any 
period of hypothyroidism would accelerate this 
atherosclerosis, as I stated previously.  

With this background I was asked to review Dr. 
Hamilton's records by [the veteran], and I find 
that in 1957 the patient was complaining of 
symptoms of back and epigastric discomfort very 
similar to those that he had when I saw him in 
1973.  He subsequently had similar complaints in 
1958, 1963 and 1964.  

I am told by the patient that his records at the 
V.A. indicate similar complaints while he was still 
on active duty with the Armed Forces, although I 
have not had a chance to personally review these 
records.  

Based on this information I would feel that there 
is a distinct possibility that [the veteran], with 
atherosclerosis which by itself might not be 
significant, could, since he was apparently subject 
to coronary spasm, have had coronary spasm and 
atherosclerosis causing symptoms as long as 20 
years prior to the time when we found severe triple 
vessel coronary disease.  I therefore feel that 
there is a distinct possibility that his symptoms 
in 1957 under Dr. Hamilton's care, and any previous 
such symptoms in the preceding years when he was on 
active duty, could be related to his known heart 
disease, in the period of time before it was 
clinically diagnosed.  

In July 1977, the Board obtained an independent medical 
expert's opinion from Gottlieb C. Friesinger, M.D. Professor 
of Medicine, and Director, Division of Cardiology at the 
Vanderbilt University School of Medicine, in Nashville, 
Tennessee.  The question posed to Dr. Friesinger was whether 
the evidence in this case demonstrated an etiological 
relationship between service-connected post-operative 
residuals of hyperthyroidism and the subsequent development 
of coronary artery disease.  In his response, Professor 
Friesinger noted that the entire medical record was available 
to him and had been reviewed.  He noted that the veteran 
maintained a euthyroid state throughout the period from 1955 
until the manifestation of ischemic heart disease in the 
1970's.  Furthermore, he commented that it was "beyond all 
reasonable clinical and scientific judgment to suspect" that 
"some subtle, undefined and unknown manifestation of 
hypothyroidism could play a role in the development of 
coronary arteriosclerosis."  In this regard, he went on to 
state, 

The best evidence indicates that adequate 
replacement hormone would guard against the 
development of premature coronary arteriosclerosis 
due to hypothyroidism.  The large body of opinion 
concerning the relationship of hypothyroidism and 
premature ischemic heart disease would suggest the 
metabolic derangement (in part manifested by 
cholesterol abnormalities) is an important aspect 
of this relationship.  Clearly this metabolic 
arrangement was not present in this veteran.    

He concluded that it is not reasonable to assume any 
relationship between the veteran's hyperthyroidism, his 
subsequent hypothyroidism, and his ischemic heart disease.  

Dr. Friesinger also commented on the veteran's blood pressure 
levels noted shortly after the veteran's discharge from 
service, describing them as classic features relating to the 
high output state of thyrotoxicosis, and was not the kind of 
hypertension related to the increased risk between 
hypertension and ischemic heart disease.  

In January 1978, the RO received a statement dated in January 
1977, from a private physician, Robert A. Heinle, M.D.  Dr. 
Heinle indicated that he had participated in the veteran's 
cardiac catheterization in 1973, and had the opportunity to 
review the notes of Dr. Easley who had been seeing the 
veteran since 1973.  He wrote, in pertinent part, as follows:  

... Our records of 1973 indicated that [the veteran] 
had intermittent episodes of back pain with 
radiation around both sides of the chest to the 
anterior precordium.  The pain was not typical of 
angina pectoris but an exercise tolerance test 
performed at the Highland Hospital showed evidence 
of myocardial ischemia....[Since the veteran's 1973 
surgery he] has continued to have episodes of chest 
discomfort again atypical for angina pectoris but 
felt to be related to his coronary artery disease.  

Dr. Easley had the opportunity of reviewing Dr. 
Hamilton's records which indicate that the patient 
had similar episodes of back and epigastric pain 
occurring as far back as 1958 and Dr. Easley's 
letter indicates that the patient complained of 
similar symptoms when he was on active duty in the 
service.  

Whether this man's heart disease is service 
connected with its origin when the patient was on 
active duty is obviously very complex.  The fact 
that we were able to demonstrate severe coronary 
atherosclerosis, in retrospect probably associated 
with coronary artery spasm, and have attributed his 
symptoms to this coronary artery disease makes it 
quite likely that the coronary artery disease was 
present even at the time he was on active duty.  
This is based on the fact that he had symptoms 
similar to those which we now attribute to his 
coronary artery disease at least 20 years ago and 
apparently his service medical record indicates 
that he did receive care for these symptoms.  

It is my opinion that although the symptoms are 
atypical of coronary artery disease we have assumed 
that they are related to the disease that was found 
at the time of catheterization and since these 
symptoms apparently had their origin at the time 
[the veteran] was on active duty, then the disease 
is most likely service connected.  

Obviously some documentation of complaints similar 
to those that prompted the angiography were present 
while the patient was on active duty will be 
necessary and I do not have access to those records 
at the present time.  

VA outpatient treatment records dated in 1978, include a 
notation that the veteran spoke to a VA physician regarding 
the veteran's claim for service connection at that time.  In 
these notes it was recorded that the veteran reported that he 
had complaints of pain in service, which were similar to 
complaints subsequently associated with angina pectoris, and 
the veteran's coronary artery disease.  This physician 
commented that "it was quite possible that the pains that 
[the veteran] has been having all along have been due to 
angina pectoris..."  

In January 1980, the RO received a copy of a December 1979 
letter from another private physician, David C. Dean, M.D. 
written to a Member of Congress.  Dr. Dean apparently 
examined the veteran in February 1979, at which time he had 
copies of the veteran's service medical records and VA 
treatment records.  He indicated that he subsequently 
reviewed private treatment records from 1972 and 1973, when 
the veteran was diagnosed and surgically treated for coronary 
artery disease.  After reciting the veteran's medical 
history, as well as his current complaints and physical 
findings, Dr. Dean commented as follows:

The diagnosis of coronary disease was definitely 
established in January 1973 at age 42.  The 
predisposing risk factors include smoking and a 
positive family history.  It is difficult to date 
the onset of his coronary artery disease but it 
probably was present when he was in the Air Force 
to a much milder degree as autopsy studies of 
soldiers who died in the Korean and Viet Nam war 
showed evidence of coronary artery disease.  

Dr. Robert Easley who performed a coronary 
angiogram on this patient feels that this patient 
has Prinzmetal angina in addition to his coronary 
artery disease.  Prinzmetal angina is due to 
coronary artery spasm and may occur with or without 
coronary atherosclerosis.  Chest pain seen with 
spasm is rather atypical in that it may occur at 
rest and is associated with ST elevation with pain.  
During this patient's first exercise study, he did 
indeed develop ST elevation without infarction.  

Patient states that he had similar symptoms in the 
period of 1950 to 1954 when he was in the Air 
Force.  He states that he had episodes of throat 
pressure and pain between his scapula while in the 
service.   When the patient was stationed at the 
Shepherd Air Force Base, he was seen fairly 
frequently in the Outpatient Clinic.  There is an 
entry dated December 9, 1953, when he complained of 
fullness in his throat.  The physical examination 
was negative so it does not appear that these 
symptoms are due to pharyngitis, although he was 
treated with an aromatic gargle.  On November 22, 
1954, he complained of intermittent pain in his 
neck and left shoulder and he was treated with 
thermal therapy to the left neck and shoulder.  
Electrocardiograms were not taken during the pain 
so we cannot establish the diagnosis of Prinzmetal 
angina with certainty but there is a possibility 
that coronary spasm was causing these symptoms.  On 
August 6, 1957, Dr. Bissell made a note that the 
patient was complaining of mild anterior chest pain 
(three years after discharge from the Air Force).  

The diagnosis of Prinzmetal angina is very 
difficult to make particularly when there is also 
coronary atherosclerotic lesions. ...  I do not 
believe that this patient's military service had 
anything to do with the development of coronary 
atherosclerosis and I do not believe that his 
service-connected hyperthyroidism which later 
developed into hypothyroidism after his 
thyroidectomy had anything to do with his coronary 
atherosclerosis.  There is, however, a possibility 
that this patient also suffered from coronary spasm 
and that these symptoms may have appeared initially 
while he was in the service.  

In September 1989, Robert M. Greendyke, MD wrote a letter to 
the veteran, which he in turn, provided to the RO later that 
same month.  In this letter, Dr. Greendyke noted that he had 
reviewed the veteran's medical file dating back to his 
military service, and responded to a question the veteran had 
apparently asked regarding a possible temporal relationship 
between the onset of the veteran's Prinzmetal's disease and 
military service.  Dr. Greendyke commented as follows:  

... The available evidence indicates this to be the 
case:  you experienced documented symptoms 
compatible with this diagnosis while in service by 
age 23 and you had clearly abnormal (though not 
diagnostic) electrocardiograms in June 1955 and 
again in September 1957.  Far advanced triple 
coronary artery disease was present by 1972 which 
had been clearly symptomatic since 1970, prompting 
bypass surgery.  Disease of this magnitude does not 
develop ab initio in a short period, but requires 
many years.  

It is my opinion, based upon reasonable medical 
certainty, that you were suffering from 
Prinzmetal's disease with developing coronary 
arteriosclerosis during your military service.  I 
emphasize however that this does not imply a cause 
and effect relationship.  

In September 1991, a medical opinion in the veteran's case 
was provided by a physician identified as a VFW medical 
consultant, Turner Camp, M.D.  He wrote as follows:  

The extensive coronary disease this veteran now has 
developed apparently independently from the 
adequately treated Thyrotoxicosis, some early 
symptoms of which mimic Coronary Artery Disease.  
This successful treatment suppressed any subsequent 
objective findings of Cardiac Disease for a long 
period and certainly held morbidity to a minimum 
until recently.  Coronary Artery Disease as a late 
manifestation of Thyrotoxicosis should be 
positively considered.  


In May 1997, the Board sought another independent medical 
expert in order to have that person identify the veteran's 
current cardiovascular disorder; to offer an opinion as to 
whether it is as likely as not that the veteran's active 
military service caused or aggravated the veteran's current 
cardiovascular disorder; and to offer an opinion as to 
whether it is as likely as not that the veteran's service-
connected hyperthyroidism caused or aggravated the veteran's 
current cardiovascular disorder.  

The requested opinion was received at the Board the following 
month.  That opinion, from Alan N. Tenaglia, MD, Assistant 
Professor of Medicine and the Director of the Cardiac 
Catheterization Laboratories and Interventional Cardiology 
Program at Tulane University, revealed that Dr. Tenaglia 
reviewed the veteran's records dating back to the 1950's.  He 
noted that the first objective evidence for a cardiac 
condition was in 1973, when the veteran was found to have 
severe coronary artery disease, after which he had problems 
with ventricular arrhythmias and myocardial infarctions.  As 
to the Board's specific questions, Dr. Tenaglia responded 
that the veteran's current heart disorder is coronary artery 
disease.  As to whether the veteran's current cardiovascular 
disorder was caused or aggravated by service, Dr. Tenaglia 
wrote:

Coronary artery disease is a gradual condition 
which is very common in the United States.  The 
risk factors for its developmental include smoking, 
diabetes, hypertension, elevated cholesterol and a 
positive family history.  There are some findings 
of coronary artery disease in most people in their 
20s but it doesn't become clinically manifest until 
middle age.  It is likely that this patient had 
some degree of coronary disease during his active 
service; however, I do not feel that the active 
service itself either caused or aggravated his 
condition.  The most likely cause of his condition 
was his tobacco smoking, which at one point was 
listed as two packs per day, a cholesterol level 
which at several points was documented to be 
elevated, and possibly a family history of coronary 
artery disease.  

Regarding the question of whether the veteran's 
hyperthyroidism caused or aggravated his cardiovascular 
disorder, Dr. Tenaglia wrote:

There is no evidence that hyperthyroidism can cause 
coronary artery disease.  In patients with coronary 
artery disease, their symptoms may increase in the 
setting of hyperthyroidism.  

As to the veteran's contention that his heart disorder had 
its onset in service, there are several pieces of medical 
evidence that may be considered as supporting this argument.  
The earliest is the December 1976 statement from Dr. Easley 
where he indicated that it was highly likely that the 
veteran's atherosclerosis began 20 years before he saw the 
veteran, (which would place the onset to the condition in 
1953).  In this regard, Dr. Easley pointed to records dated 
in 1957 and after, where the veteran was seen for complaints 
of back and epigastric discomfort as similar to complaints 
the veteran reported in 1973 when his heart disorder was 
diagnosed.  Dr. Easley also reported that the veteran advised 
he had similar complaints in service, and from this, Dr. 
Easley concluded that it was distinctly possible that the 
veteran could have had coronary spasm and atherosclerosis 
years prior to the time severe triple vessel coronary disease 
was diagnosed, including when the veteran was in service.  

This point of view was supported by Dr. Heinle in his January 
1977 statement.  Dr. Heinle cautioned, however, that it would 
be necessary to document in-service complaints similar to 
those that prompted the 1973 angiography to conclude that the 
veteran had heart disease that could be considered service 
connected.  

Other medical evidence lending support to this contention 
includes the VA physician's 1978 comments that it was 
possible the veteran was having complaints of pain (angina 
pectoris) "all along," or since service, as well as Dr. 
Dean's December 1979 letter in which he acknowledged that it 
was possible that the veteran had Prinzmetal's angina, and 
coronary spasm in service.  (Dr. Dean also commented that the 
veteran probably had coronary artery disease in service, 
although this comment appears to have been offered only 
because Dr. Dean was aware that autopsy results obtained from 
service members who died during the Vietnam and Korean Wars 
apparently showed signs of coronary artery disease in 
individuals the same age as the veteran was in service.  
Indeed, he went on to state that he did not believe that the 
veteran's service had anything to do with the development of 
the veteran's coronary atherosclerosis.)  

Finally, Dr. Greendyke's 1989 letter is the most explicit 
statement in favor of this theory of entitlement.  Dr. 
Greendyke stated that the veteran experienced documented 
symptoms compatible with Prinzmetal's disease in service, and 
that it may be concluded the veteran was suffering from 
Prinzmetal's disease with developing coronary 
arteriosclerosis during his military service.  

As to all of the foregoing opinions, it must be observed that 
those of Dr. Easley in 1976, that of the VA physician and Dr. 
Heinle received in 1978, and Dr. Dean in 1979, essentially 
only say that it is possible the veteran had heart disease in 
service, or in the years shortly thereafter.  Indeed, Dr. 
Heinle cautioned that he had not personally seen the 
veteran's service medical records from which he could make 
such a judgment.  Dr. Easley also acknowledged that he had 
not personally reviewed the veteran's service medical records 
to ascertain whether there were symptoms at that time which 
were similar to those in 1973, which would support the 
conclusion that the veteran's heart disease was present in 
service.  Moreover, Dr. Easley's comment that the process of 
atherosclerosis was taking place during service is apparently 
of little significance as he himself indicated as much later 
in the same statement, and Dr. Dean's statement reflects that 
essentially everybody experiences this process.  Furthermore, 
and as mentioned above, Dr. Dean countered his initial 
comment that the veteran's coronary artery disease was 
probably present in service, by explicitly stating later in 
his opinion, that he did not believe the veteran's military 
service had anything to do with the development of the 
veteran's heart disease.  As to the presence of coronary 
spasm and Prinzmetal's disease in service, Dr. Dean commented 
that it was only possible.  

The use of language that only expresses that a particular 
conclusion is possible avoids the real question in a case 
such as this, since it necessarily carries with it the 
implication that any relationship being described or any 
conclusion being drawn is possibly not shown, or may not be 
present.  Although the aforementioned medical statements 
associated with the claims file raise the possibility that 
the veteran's cardiovascular disorder was present in service, 
at bottom, they are at best speculative, and in the Board's 
view, cannot be read to establish a nexus between any event 
from the veteran's service and the onset of his presently 
diagnosed cardiovascular disease.  See Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (physicians' statements that there 
"could have been," or that there "may or may not be," a 
causal relationship are insufficient to support assertion of 
medical causation).  See also Tirpak v. Derwinski, supra, at 
610-11 (doctor's opinion that the veteran's service-connected 
condition "may or may not" have contributed to his cause of 
death was inadequate nexus evidence to well ground the 
claim); Obert v. Brown, 5 Vet.App. 30, 33 (1993) (doctor's 
opinion, expressed in terms of "may," was too speculative, 
on its own, to establish a well-grounded claim).  In view of 
this, the Board finds that these statements are of limited 
probative value in considering the veteran's claim for 
service connection for his cardiovascular disorder.  

With respect to the 1989 opinion by Dr. Greendyke, it is not 
entirely clear what he actually meant to convey.  As set 
forth above, he concludes that the veteran had Prinzmetal's 
disease in service, as well as developing coronary 
arteriosclerosis.  Presumably, "developing coronary 
arteriosclerosis" is something other than actually having 
coronary arteriosclerosis, and in any case, Dr. Greendyke 
points out, in rather strong terms, that he did not mean to 
imply in his conclusion, that there was a cause and effect 
relationship between the veteran's service and "developing 
coronary arteriosclerosis."  Thus, whatever relationship Dr. 
Greendyke may have sought to articulate between "developing 
coronary arteriosclerosis" and service, was tentative at 
best.  

Regarding Dr. Greendyke's conclusion that the veteran was 
suffering from Prinzmetal's disease during service, it must 
be observed that he did not actually identify those symptoms 
he apparently believed were documented in service as 
compatible with Prinzmetal's disease.  Moreover, the abnormal 
electrocardiograms in 1955, to which he attached some 
unspecified significance, is at the same time, characterized 
as not diagnostic.  Presumably, therefore, this abnormality 
was not indicative of Prinzmetal's disease, or indeed, of any 
other cardiovascular disease.  In addition, the somewhat 
puzzling remark with which Dr. Greendyke concluded his 
statement, (that he was not implying a cause and effect 
relationship between the veteran's service and Prinzmetal's 
disease), appears to negate his earlier statement concerning 
the presence of Prinzmetal's disease in service.  In view of 
this, even the statement by Dr. Greendyke does not 
persuasively articulate a basis for concluding that the onset 
of the veteran's cardiovascular disease occurred in service.  
Moreover, the evidence of record also includes the 1997 
opinion from Dr. Tenaglia, who like Dr. Greendyke, also 
reviewed the veteran's medical history, but who nevertheless 
explicitly concluded that while the veteran may have had 
coronary artery disease to some degree in service when in his 
20's, (since most people do at that age), the veteran's 
coronary artery disease was neither caused nor aggravated by 
his military service.  

Given the tentative nature of the comments with respect to 
the relationship between the veteran's service and the onset 
of cardiovascular disease made by Dr. Easley, Dr. Heinle, Dr. 
Dean, Dr. Greendyke, and the VA physician, together with the 
explicit conclusion by Dr. Tenaglia that the veteran's 
service neither caused nor aggravated the veteran's coronary 
artery disease, the Board finds that the preponderance of the 
evidence is against this aspect of the veteran's claim in 
which he contends that the onset of his cardiovascular 
disease occurred in service.  

Turning to the question as to whether it may be concluded 
that the veteran's cardiovascular disease was caused by his 
service connected post operative hyperthyroidism, it must be 
noted that the medical evidence of record, to the extent it 
addresses this question, shows that that those who are 
hypothyroid for some period of time and develop coronary 
artery disease, do so sooner and to a more severe degree that 
those who are not hypothyroid.  This medical phenomenon was 
acknowledged by the VA physician who provided a memorandum 
concerning the veteran's claim in 1975, and Dr. Friesinger in 
1977, but was most clearly stated by Dr. Easley in his April 
1975 statement.  At the same time, however, Dr. Easley 
acknowledged that he did not know the length of time during 
which the veteran was hypothyroid following his thyroidectomy 
in 1955, and therefore, he was unable to determine whether 
the veteran, in this particular case, may have been 
hypothyroid for a sufficient period of time to prematurely 
develop coronary artery disease.  

Clearly, as with the question as to whether the veteran's 
cardiovascular disease had its onset in service, the most 
that can be said of the medical evidence supporting the 
contention that the veteran's service connected 
hyperthyroidism caused his cardiovascular disease, is that 
such a relationship is possible.  As mentioned above, 
however, describing a relationship as possible, carries with 
it the implication that the relationship is possibly not 
present or may not be shown.  Such speculative statements do 
not establish a nexus between those events or disabilities 
necessary to provide a basis for concluding that service 
connection in a particular case is warranted.  See Warren v. 
Brown, Tirpak v. Derwinski, and Obert v. Brown, supra.  This 
is particularly so in the veteran's case, given the numerous 
other pieces of medical evidence (discussed below) which show 
that no such causal relationship exits between his service 
connected hyperthyroidism and the onset of his cardiovascular 
disorder.  

In this regard, the Board notes the 1973 VA examination 
report in which the examining physician remarked that the 
veteran's coronary artery disease "could not be related to 
[his service connected] thyroid condition...," as well as the 
May 1975 VA physician's memorandum in which the physician, 
after reviewing the veteran's records, noted there was no 
showing of uncontrolled hypothyroidism, and therefore, he 
could not "express a firm opinion in favor of a cause and 
effect relationship between [the veteran's] coronary artery 
(heart) disease and his service-connected hyperthyroidism."  

Likewise, the physician who provided the independent medical 
opinion in 1977, found that after reviewing the veteran's 
records, it was "beyond all reasonable clinical and 
scientific judgment to suspect" that "some subtle, 
undefined and unknown manifestation of hypothyroidism could 
play a role in the development of coronary 
arteriosclerosis."  Even Dr. Dean, in his 1979 statement, 
remarked that he did "not believe that [the veteran's] 
service-connected hyperthyroidism which later developed into 
hypothyroidism after his thyroidectomy had anything to do 
with his coronary artherosclerosis."  Finally, there is the 
opinion provided in 1997, by Dr. Tenaglia, who reviewed the 
record, and set forth that there is no evidence that 
hypothyroidism can cause coronary artery disease.  

Under the circumstances described above, the Board finds that 
the preponderance of the evidence is against the claim that 
the veteran's cardiovascular disorder is proximately due to, 
or the result of his service connected hyperthyroidism.  

Regarding the veteran's claim as it relates to the contention 
that his service connected hyperthyroidism is aggravating his 
cardiovascular disease, the Board notes that in Allen v. 
Brown, 7 Vet.App. 439 (1995), it was held that when 
aggravation of a veteran's non-service connected condition is 
proximately due to or the result of a service connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  

The foregoing record clearly shows that it is quite possible, 
as the veteran contends, for his service connected 
hyperthyroidism to aggravate his cardiovascular disorder.  
This possibility is clearly set forth in the 1973 VA 
examination report, the 1975 memorandum from a VA physician, 
the quotation from the medical text provided by the veteran's 
representative in 1976, and the independent medical expert 
opinions obtained in 1977 and 1997.  As has been repeatedly 
stated in this decision, however, the mere fact that 
something is medically possible, and would if true, provide a 
basis for establishing service connection, does not 
demonstrate that the medical condition for which there is a 
potential, has actually occurred.  A careful reading of the 
medical evidence in this case, simply shows that it is 
possible for the veteran's service connected hyperthyroidism 
to aggravate his non-service connected coronary artery 
disease.  This evidence does not show that any medical 
professional has concluded in the veteran's case, that 
indeed, an aggravation of his coronary artery disease by his 
service connected hyperthyroidism has taken place.  Absent 
such evidence, there is no basis to establish service 
connection for the veteran's cardiovascular disease, the 
condition claimed to have been aggravated.  

In reaching the conclusion that service connection is not 
warranted for the veteran's cardiovascular disease, the Board 
has also considered the 1976 and 1991 statements provided by 
those physicians associated with service organizations that 
at one time represented the veteran.  In the first statement, 
from Irving B. Brick, M.D. with The American Legion, the 
comment was provided that there was a relationship between 
the veteran's thyroid condition and his heart condition.  
Certainly, from an advocate for the veteran, one would 
anticipate such a statement being made.  At the same time, 
however, this conclusion does not necessarily follow from 
that which preceded it.  

It is noted that Dr. Brick's pertinent comments begin by 
setting out some of the information that was contained in the 
1973 hospital discharge summary following the veteran's 
coronary artery bypass graft surgery, and in particular, that 
the veteran was hypothyroid for about six months following 
his thyroidectomy, and may have possibly developed alopecia 
as a complication of hypothyroidism.  This is then followed 
by a recitation of information set out in the January 1975 
statement from Dr. Easley, and the 1975 memorandum from the 
VA physician wherein the possibility of a causal relationship 
between hypothyroidism and heart disease was discussed.  Dr. 
Brick, however, misstates what was set forth in the VA 
physician's memorandum regarding what would be necessary to 
show that the veteran's heart disease was a consequence of 
the veteran's hyperthyroidism.  The VA physician stated that 
certain metabolic changes noted in significant hypothyroidism 
would have to have clearly developed, e.g. 
hypercholesterolemia.  Dr. Brick rendered that requirement as 
essentially any severe complication of hypothyroidism, and 
then assumed that the veteran's alopecia was such a 
complication.  After quoting from medical texts which also 
supported the possibility that hypothyroidism can accelerate 
atherosclerosis, Dr. Brick then concluded that this 
acceleration occurred in the veteran's case. 

What Dr. Brick neglected to mention, however, was that the 
veteran's six month period of hypothyroidism occurred in 
1955/1956, approximately 17 years before his heart surgery, 
and more than 10 years before the veteran's treatment for 
alopecia.  Moreover, this physician seemed to accept as an 
established fact that the veteran's alopecia was a 
complication of hypothyroidism.  The actual treatment records 
for this condition, however, reflect instead that its cause 
was unknown, but considered as likely due to stress.  (See 
1967 VA Hospital Summary.)  

To neglect to mention the length of time during which the 
veteran was not hypothyroid prior to the diagnosis of his 
cardiovascular disorder and to set forth as fact, the cause 
of a condition about which the evidence raises some serious 
question, casts considerable doubt on the reliability of the 
conclusion based on those questionable premises.  In view of 
that, the 1976 argument provided by Dr. Brick, is 
insufficiently persuasive to establish that service 
connection for cardiovascular disease is warranted.  

Similarly, the 1991 statement from Turner Camp, M.D. with the 
Veterans of Foreign Wars of the United States, is also 
unpersuasive.  In his first sentence, Dr. Camp indicates that 
the veteran's heart disease is independent from the veteran's 
thyroid disability.  He then apparently suggests that the 
successful treatment of the veteran's thyroid disorder, 
masked the presence of any cardiac disease, and concludes, 
contrary to his first sentence, that "Coronary Artery 
Disease as a late manifestation of Thyrotoxicosis should be 
positively considered."  Since the logic behind this 
conclusion is not apparent, nor do these comments suggest 
that the veteran's cardiovascular disorder was either 
incurred in or aggravated by service, this statement does not 
provide a basis upon which to establish service connection 
for the veteran's heart disease.  

In conclusion, the Board finds that the greater weight of the 
evidence shows that the veteran's current cardiovascular 
disease may not be considered to have had its onset in 
service or within one year of his discharge from service.  
The Board further finds that the weight of the evidence shows 
that his cardiovascular disease is not causally related to 
his service connected hyperthyroidism, and that the veteran's 
hyperthyroidism has not aggravated his current cardiovascular 
disorder.  Therefore, the preponderance of the evidence in 
this case is against the claim, a basis upon which to grant 
service connection for cardiovascular disease, including 
Prinzmetal's disease is not present, and the appeal must be 
denied.  


ORDER

Service connection for a cardiovascular disease, including 
Prinzmetal's disease, is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

